Citation Nr: 0414647	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  02-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased initial rating for bilateral 
hearing loss, currently rated as 0 percent disabling.


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk


INTRODUCTION

The veteran had active service from March 1951 to February 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2001 by the 
Department of Veteran Affairs Sioux Falls, South Dakota 
Regional Office (RO), which denied an increased rating for 
bilateral hearing loss, currently rated 0 percent.

The veteran did not request a Board hearing.

This claim was previously remanded by the Board back to the 
Regional Office for further clarification in August 2003.  
The claim is now ready for adjudication.  

FINDINGS OF FACT

Hearing acuity is Level II in the right ear and Level III in 
the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Requirements

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In an August 2001 
letter, the RO notified the appellant of the evidence needed 
to substantiate his hearing loss claim.  The letter explained 
to the veteran what the evidence would have to show in order 
to establish entitlement to service connectin for bilateral 
hearing loss.  It stated that he would have to show an injury 
or disease in service, evidence of a current disability, and 
a relationship between the two.  VA informed the veteran that 
it would get his service medical records, any VA or other 
medical records that the veteran informed them about.  

The veteran was then informed that he was responsible for 
naming any person, agency, or company who had records the 
veteran thought would help us decide his claim, as well as 
supplying the address of the person, agency, or company and 
the time frame covered by the records.  In the case of 
medical records, the veteran was told that it was necessary 
for him to describe the condition that he was treated for in 
the records.  The veteran was told that if there were private 
medical records, he had to complete an enclosed VA Form 21-
4142, and VA would request the records for him.  
Alternatively, he could get the records himself and send them 
to VA.  

The veteran was further informed that additional evidence was 
needed by the VA, and should be provided by the veteran.  VA 
required any evidence that showed that the veteran currently 
had a hearing loss and that the loss was due to or incurred 
during service.  He was told that he should provide any 
statements detailing the duties he performed during service 
that he believed caused his hearing loss, copies of letters 
he had written to others telling of acoustic trauma, and 
copies of documents which specified incidencts of acoustice 
trauma.  VA also asked the veteran to clarify whether he had 
been subject to noise exposure or acoustic trauma after his 
discharge from service.  Finally, the veteran was told to 
tell VA of any additional information or evidence that he 
wanted VA to get for him.  

The veteran also received from VA a Statement of the Case 
(SOC) in June 2002 which informed the veteran about what his 
appeal for a higher initial rating should address.  
Specifically, the SOC informed the veteran to address the 
benefit that he wanted, the facts in the SOC that he 
disagreed with, and the errors that the veteran believed that 
VA made in applying the law.

In light of the foregoing, the Board finds that the RO's 
notice letter in August 2001 complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
Pelegrini v. Principi, supra (the content of the notice 
requirement).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the instant case, this was done.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the August 2001 VA notice.  Throughout the appeal process, 
VA has made reasonable efforts to obtain relevant records 
identified by the veteran.  Specifically, VA has associated 
with the claims file the veteran's service medical records 
and a VA examination report.  The veteran has not identified 
any additional evidence pertinent to this claim that is not 
already of record, and there are no additional records to 
obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  As such, the veteran is not prejudiced by an 
adjudication of his claim at this juncture.

II.  Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  When an appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original grant of service connection, the potential for the 
assignment of "staged" ratings for separate periods of time 
must be considered.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the veteran perfected an appeal of the 
rating assigned for his newly service-connected bilateral 
hearing loss; therefore, his claim is governed by Fenderson 
and VA must consider the applicability of staged ratings.  

The Court also has held that disability evaluations for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designation after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the criteria 
currently in effect, examinations of hearing loss are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
The results are then analyzed using tables contained in 38 
C.F.R. § 4.85.  "Puretone threshold average," as used in 
Tables VI and VIa, is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  This 
average is used to determine the Roman numeral designation 
for hearing impairment from Table VI or VIa.  See 38 C.F.R. § 
4.85.  

III.  Analysis

According to the VA evaluation from December 2003, VA, which 
reviewed the veteran's audiological exam from February 1998, 
the veteran's pure tone thresholds were as follows:

                                                                        
HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
30
60
60
LEFT
15
10
45
50
60

The average pure tone hearing loss on authorized audiological 
evaluation in February 1998 was 40 decibels in the right ear 
and 41.25 decibels in the left ear.  Speech recognition 
scores using the monitored live voice (MLV) and CID word list 
were 84 percent in the right ear and 76 percent in the left 
ear.  The veteran noted in a letter from December 2003 that 
he had a more recent audiological exam in November 2003, but 
that his hearing loss had not changed since the previous 
examination.  

Under Table VI contained in 38 C.F.R. 4.85, the average pure 
tone thresholds and speech recognition scores for the right 
ear demonstrated during the Februrary 1998 VA examination 
correspond to category II, and the scores for the left ear 
correspond to category III.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable rating.  Accordingly, the Board concludes that 
the scheduler criteria for a compensable disability rating 
for bilateral hearing loss are not met based on the February 
1998 examination.  Also, the disorder does not appear to have 
changed significantly during this initial rating period so as 
to warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  

Moreover, the Board notes that the veteran's hearing loss 
does not involve an exceptional pattern of hearing.  As a 
result, 38 C.F.R. 4.86 is not applicable.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increased rating for bilateral hearing loss; the 
benefit-of-a-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. 5107(b).


ORDER

Entitlement to an increased initial rating for bilateral 
hearing loss, currently rated as 0 percent disabling, is 
denied.



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



